Citation Nr: 0936841	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired left eye 
disability, to include retinal telangiectasias.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO), as the result 
of a July 2007 United States Court of Appeals for Veterans 
Claims (Court) Memorandum Decision.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2005, and a transcript of the hearing is of record.  

The Board presently finds that the appeal must again be 
REMANDED, directly to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The purpose of this remand is to return the Veteran's claims 
folder to the VA ophthalmologist who authored a March 2009 VA 
medical opinion for clarification of her opinion, as well as 
to ensure that all relevant VA medical records have been 
obtained.  38 U.S.C.A § 5103A(c)(2) (Providing in substance 
that prior to adjudication of a claim for benefits, VA must 
obtain records of relevant medical treatment or examination 
of the claimant at VA health-care facilities if the claimant 
furnishes information sufficient to locate those records); 
and 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).




The Board also notes that in a January 2008 opinion, Wendy 
Strouse Watt, M.D., reported in substance that based on her 
review of unspecified "medical literature" and the facts of 
record, the Veteran's retinal telangectasia was service 
connected.  However, in an October 2003 article, Dr. Watts 
opined that the disorder was "idiopathic (a disease having 
no known cause)."  Because the claim remains open, the 
Veteran may submit any further information as to the 
unspecified medical literature relied upon by Dr. Watts in 
her January 2008 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

In particular, the RO will obtain 
any post-2003 medical records 
generated by the "Retina Clinic," 
alluded to in a January and February 
2004 VA medical examination report.

2.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO will return the claims 
folder, and a copy of this remand, to the 
examiner who conducted the March 2009 VA 
claims folder review, for the following 
actions:  




a.  Regarding the examiner's 
observation that "the finding of 
20/20 corrected vision at the time 
of discharge provides clear and 
convincing evidence that there was 
no diminution of vision while on 
active duty, other than for 
refractive error due to 
myopia/astigmatism:" 

The examiner is requested to 
specifically state whether such 
refractive error due to 
myopia/astigmatism could have 
been caused by any in-service 
bronchitis, pneumonitis, 
venereal disease episode or any 
other documented in-service 
medical finding, and the 
medical basis of any such 
opinion. 

b.  Regarding the examiner's 
observation that the article by 
W.S.W., in which the examiner 
reports that W.S.W. correctly states 
that retinal telangectasia is 
"idiopathic," "contradicts" the 
Veteran's claim that retinal 
telangectasia was acquired as a 
result of infections on active duty:

The examiner is requested to 
specifically state the basis or 
bases of the observed 
contradiction from a medical 
perspective from the facts of 
record:  i.e., whether the 
Veteran's claim that retinal 
telangectasia was acquired as a 
result of infections on active 
duty has any basis to support a 
medical finding that the 
disorder is not idiopathic. 

c.  The examiner must also review 
and comment upon the January 2008 
letter authored by Dr. Wendy S. 
Watt, in particular if any 
additional medical literature 
supportive of a service connection 
(as alluded to by Dr. Watt) is 
obtained.  The examiner is 
specifically requested to state 
whether she concurs or does not 
concur with Dr. Watt's findings, and 
the medical basis for any 
concurrence or non-concurrence.

d.  The examiner must also respond 
to the inquiry as to whether, based 
upon all of the facts of record to 
include medical data, treatises, 
internet articles, and medical 
opinions there is any basis to 
support a finding that the Veteran's 
disorder was incurred in or as a 
result of any incident of active 
military duty.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



